Appeal by the defendant from a judgment of the County Court, Suffolk County (Seidell, J.), rendered February 22, 1983, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence against the defendant, which consisted primarily of the testimony of a witness who was an admitted drug dealer and thief, was nevertheless legally sufficient to support the verdict (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932).
Contrary to the defendant’s contention, the court did not abuse its discretion in refusing to grant his motion for a severance. None of his codefendants’ statements implicated the defendant, and therefore there was no violation of his right to confrontation, or his right to a fair trial (see, People v Cruz, 66 NY2d 61, 72, cert granted — US —, 106 S Ct 2888).
We also reject the defendant’s contention that the prosecutor’s conduct deprived him of a fair trial. The prosecutor’s questioning of witnesses was not inherently prejudicial inas*659much as the testimony sought to be elicited could have been admitted to establish motive (see, People v Allweiss, 48 NY2d 40, 47). Furthermore, the prosecutor’s summation remarks were a fair response to those of defense counsel (see, People v Marks, 6 NY2d 67, 77-78, cert denied 362 US 912).
The defendant’s remaining contentions have been considered and found to be without merit (see, People v Barnes, 50 NY2d 375, 380; People v Pobliner, 32 NY2d 356, 369, rearg denied 33 NY2d 657, cert denied 416 US 905; People v Botta, 100 AD2d 311, 314; People v Lanahan, 96 AD2d 675, 676; People v Suitte, 90 AD2d 80, 86; People v Hyde, 85 AD2d 745, 746). Brown, J. P., Rubin, Kooper and Sullivan, JJ., concur.